UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7888



JOHN A. HAYNES,

                                            Plaintiff - Appellant,

          versus

TOWN OF SUMMERVILLE; SUMMERVILLE POLICE DE-
PARTMENT; M. DYCHES, Corporal, in her personal
and official capacity; JOHN DOE LAPOLLA, De-
tective, in his personal and official capac-
ity; JOHN DOE ROSS, Detective, in his personal
and official capacity; MICHAEL MILLER, Detec-
tive, in his personal and official capacity,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Charles E. Simons, Jr., Senior
District Judge. (CA-93-2118-2-6BC)

Submitted:   June 20, 1996                 Decided:   June 27, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Haynes, Appellant Pro Se.     Sandra J. Senn, STUCKEY &
KOBROVSKY, Charleston, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinions accepting the magistrate

judge's recommendations and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Haynes v. Town of
Summerville, No. CA-93-2118-2-6BC (D.S.C. Oct. 31, 1994 and Nov. 2,

1995). We deny Appellant's motions for hearing by separate panels

and for an investigation by this court. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2